Filed 7/6/16 P. v. Ballard CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D069097

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD262919)

RICKY ALBERT BALLARD,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Timothy

Walsh, Judge. Affirmed.

         Sheila O'Connor, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, for Plaintiff and Respondent.

         Ricky Albert Ballard appeals a judgment following his guilty plea to one count of

willful failure to register as a sex offender, after having suffered two convictions for

failing to update transient registration information. (Pen. Code, § 290.018, subd. (b).)
                   FACTUAL AND PROCEDURAL BACKGROUND

       In July 2015, the district attorney charged Ballard by felony complaint with one

count of violating Penal Code section 290.018, subdivision (b).

       The court subsequently denied Ballard's first request filed under People v.

Marsden (1970) 2 Cal.3d 118, 124-125 (Marsden), to substitute his appointed attorney

for a retained attorney because the request was not unequivocal.

       In August 2015, Ballard pleaded guilty to one count of violating Penal Code

section 290.18, subdivision (b). His plea agreement included a waiver of the right to

appeal the stipulated sentence.

       In September 2015, the court denied Ballard's second Marsden motion; however,

the court granted him a continuance to obtain retained counsel.

       In October 2015, the court denied Ballard's request for another continuance to

obtain retained counsel. The court also denied his third Marsden motion, this time

without holding an in camera hearing because it found Ballard had failed to show that

changed circumstances justified such a hearing.

       The court denied probation and sentenced Ballard to 16 months in state prison.

       Ballard timely filed a notice of appeal. The trial court denied his request for a

certificate of probable cause.

       Ballard appeals under People v. Wende (1979) 25 Cal.3d 436 (Wende) and Anders

v. California (1967) U.S. 738 (Anders). We offered Ballard the opportunity to file his

own brief on appeal but he has not responded.

                                             2
                                        DISCUSSION

       Appellate counsel indicates she is unable to identify any reasonably arguable

issues for appeal and has asked this court to review the record for error. (Wende, supra,

25 Cal.3d 436.) Pursuant to Anders, supra, 386 U.S. 738, counsel has identified the

following issues in order to assist the court in its search for error:

       (1) Did the court abuse its discretion by denying Ballard the certificate of

probable cause?

       (2) Did the court abuse its discretion by denying Ballard probation?

       (3) Did the court's decision not to hear Ballard's Marsden motion prejudicially

deprive him of his rights to effective representation and due process?

       We have reviewed the entire record consistent with the mandate of Wende, supra,

25 Cal.3d 436 and Anders, supra, 386 U.S. 738. We have not identified any reasonably

arguable issues for reversal on appeal. Ballard has been represented by competent

counsel on this appeal.




                                               3
                                 DISPOSITION

     The judgment is affirmed.




                                               O'ROURKE, J.

WE CONCUR:


McCONNELL, P. J.


NARES, J.




                                   4